       Case 1:18-cr-10013-RGS Document 256 Filed 11/19/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
                  CRIMINAL ACTION NO. 18-10013-RGS

                      UNITED STATES OF AMERICA
                                      v.
                             GARY P. DECICCO

                  ORDER ON DEFENDANT’S MOTION
               TO REVISE GOVERNMENT’S WITNESS LIST

                             November 19, 2020

STEARNS, D.J.
      The motion, as presently framed, is DENIED.            The court would
consider case-by-case exceptions to the no-contact rule with respect to
Waters’s representation of defendant DeCicco in any active civil litigation (as
best the court can tell from defendant’s motion there is none currently
pending) or any bona fide offer to purchase a property presently owned by
DeCicco (again as best as the court can tell no such offer has been made).

                                    SO ORDERED.
                                    /s/ Richard G. Stearns
                                    __________________________
                                    UNITED STATES DISTRICT JUDGE
